 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11
     UNITED STATES OF AMERICA, ex rel.                    Case No.: 2:15-CV-00799-KJM-DB
12   DENIKA TERRY, ROY HUSKEY III, and
     TAMERA LIVINGSTON, and each of them for              CLASS ACTION
13   themselves individually, and for all other persons
     similarly situated and on behalf of the UNITED       STIPULATION AND ORDER REGARDING
14   STATES OF AMERICA                                    AMENDMENTS TO THE SCHEDULING
                                                          ORDER
15          Plaintiffs/Relators,
                                                          Before: Hon. Kimberly Mueller
16   vs.
                                                          Trial Date:   None Set
17   WASATCH ADVANTAGE GROUP, LLC,
     WASATCH PROPERTY MANAGEMENT, INC.,
18   WASATCH POOL HOLDINGS, LLC,
     CHESAPEAKE COMMONS HOLDINGS, LLC,
19   LOGAN PARK APARTMENTS, LLC, LOGAN
     PARK APARTMENTS, LP, and DOES 1-30,
20
            Defendants.
21

22

23

24

25

26

27

28
 1          Plaintiffs and Relators Denika Terry, Roy Huskey III, and Tamera Livingston and Defendants

 2   Wasatch Advantage Group, LLC, Wasatch Property Management, Inc., Wasatch Pool Holdings, LLC,

 3   Chesapeake Commons Holdings, LLC, Logan Park Apartments, LLC, and Logan Park Apartments, LP

 4   (together, “the Parties”), by and through their undersigned counsel, hereby stipulate as follows:

 5          WHEREAS, under Federal Rule of Civil Procedure 16(b)(4), the Court has broad discretion to

 6   modify a pretrial scheduling order on a showing of “good cause,” focusing on the diligence of the

 7   parties and the reasons for the requested modification, Johnson v. Mammoth Recreations, Inc., 975

 8   F.2d 604, 609 (9th Cir. 1992); C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 984

 9   (9th Cir. 2011);

10          WHEREAS, fact discovery in this case is currently set to close on July 2, 2021 pursuant to a

11   stipulation approved by Court on March 1, 2021 (ECF No. 130);

12          WHEREAS, the COVID-19 pandemic and shelter in place orders have resulted in unavoidable

13   and lengthy delays at all stages of the discovery process, despite counsel’s best efforts;

14          WHEREAS, the Parties are currently working together on a significant production of data from

15   Defendants’ centralized property management database, which is responsive to Plaintiffs’ Requests for

16   Production 35 to 40;

17          WHEREAS, the extraction of data from Defendants’ centralized property management

18   database only became possible earlier this year after months of negotiations and the retention of a joint

19   expert and requires a multi-step process with the joint expert;

20          WHEREAS, the Parties anticipated and worked towards securing a production of the data by

21   April 7, 2021, but were unable to do so because of delays and obstacles beyond their control;

22          WHEREAS, when Defendants’ counsel finally obtained access to the data from the joint expert

23   on May 10, 2021, Defendants determined that the data was overinclusive and the Parties are currently

24   working with the joint expert to revise the query and obtain an appropriate dataset;

25          WHEREAS, once the data production is complete, the Parties will need additional time to work

26   with the joint expert to define the fields and codes used in the data, review and analyze the produced

27   data, propound additional follow-up discovery, and prepare for depositions that are related to or

28   informed by the data production;
 1          WHEREAS, due to the delays in the data production, it is not possible for the Parties to

 2   complete this work in the less than two months remaining before the current close of fact discovery;

 3          WHEREAS, the Parties have been diligently completing the document and written discovery in

 4   the case, and plan to proceed in the coming weeks with depositions that are not reliant on the data

 5   production or related follow-up discovery;

 6          WHEREAS, good cause to amend the scheduling order exists based on the Parties’ diligence

 7   and the importance of completing fact discovery so that this case may be resolved on its merits;

 8          WHEREAS, the Parties anticipate filing one or more dispositive motions after the close of all

 9   discovery, and wish to stipulate to an extended briefing schedule to ensure that both Parties have

10   adequate time to brief those motions;

11          WHEREAS, the Parties agree that the following modifications to the Court’s scheduling order

12   would be appropriate:

13                 Fact discovery shall be completed by August 27, 2021;
14                 Expert witness disclosures shall be made no later than September 24, 2021;
15                 Rebuttal expert witness disclosures shall be made no later October 22, 2021;
16                 Expert witnesses shall be available for deposition in November 2021. All expert
17                  discovery shall be completed no later than December 3, 2021;

18                 All dispositive motions, except motions for continuances, temporary restraining orders
19                  or other emergency applications, shall be heard no later than March 25, 2022;

20                  o        Any such motions must be filed no later than January 27, 2022;

21                  o        Opposing briefs for any such motion must be filed no later than February 24,

22                           2022;

23                  o        Reply briefs in support of any such motions must be filed no later than March

24                           10, 2022.

25          THEREFORE, the Parties jointly stipulate and request that the Court so order.

26

27

28
 1    Dated: May 21, 2021                           Respectfully submitted,

 2                                                  GOLDSTEIN, BORGEN, DARDARIAN & HO

 3
                                                    /s/ Anne P. Bellows
 4                                                  Anne P. Bellows
 5                                                  Attorneys for Plaintiff and Relators
 6    Dated: May 21, 2021                           Respectfully submitted,
 7                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
 8
                                                    /s/Ryan Matthews (as authorized on May 21, 2021)
 9                                                  Ryan Matthews
10                                                  Attorneys for Defendants
11

12                                                  ORDER
13          The parties jointly request, ECF No. 131, to amend dates in the pretrial scheduling order, ECF
14   No. 130. Good cause appearing, the court GRANTS this request, as follows:
15

16       Description                                Existing Date               New Date
17       Discovery Cutoff                           July 2, 2021                August 27, 2021
18       Expert Disclosures                         July 30, 2021               September 24, 2021
19       Supplemental Expert Disclosures            August 27, 2021             October 22, 2021
20
         Completion of Expert Discovery             October 1, 2021             December 3, 2021
21
         All Dispositive Motions Hearing Date       January 21, 2022            March 25, 2022
22
         File Joint Pretrial Conference Statement   N/A                         N/A
23
         Final Pretrial Conference                  N/A                         N/A
24
         Trial Briefs Due                           N/A                         N/A
25

26
            This amendment does not alter any other portions of the initial scheduling order, ECF No. 38.
27
            IT IS SO ORDERED.
28
     DATED: May 25, 2021.
